                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                   No. 4:17-CR-35-FL-5

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )                       ORDER
                                                  )
 KEVIN DWAYNE CARSWELL.                           )




       On February 4, 2019, the court received a motion to obtain free copies of documents filed

by Kevin Dwayne Carswell ("movant") [DE-293]. The motion was referred to the clerk for ruling

at the direction of the presiding judge. Movant states he is indigent, and seeks free copies of the

docket sheet in this action and the judgment and commitment.

       The docket sheet in this action shows that on May 23, 2018, movant was sentenced to a

term of imprisonment by the court. He did not file an appeal from the judgment of cqnviction and

sentence. There are no other pending appears or motions for relief from the judgment.

       Federal inmates are not entitled to documents and materials at government expense for

collateral attacks on their convictions, absent some showing of a particularized need. United States

v. MacCollum, 426 U.S'. 317, 326-27 (1976); United States v. Gallo, 849 F.2d 607 (Table), 1988

WL 60934, at *1 (4th Cir. May 31, 1988) ("Copies of transcripts and court records may be provided

to an indigent litigant at governzyient expense upon a   ~howing   by the litigant of a particularized

need."). "An indigent is not entitled to free copies 'merely to comb the record in the hope of

discovering some flaw."' Gallo, 1988 WL 60934 at *1 (quoting United States v. Glass, 317 F.2d

200, 202 (4th Cir. 1963)).

       As the docket sheet indicates, there are no pending appeals or motions for post-conviction

relief. Accordingly, there are no current proceedings before the court that require the requested
documents nor has movant identified the reasons these documents should be furnished to him.

Consequently, his motion to obtain free copies [DE-293] is DENIED.

       SO ORDERED. This the 20th day of February, 2019.




                                                        Peter A. Moore, Jr.
                                                        Clerk of Court




                                             2
